COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Emil Brasel v. Manhattan Homeowners Association

Appellate case number:    01-13-00655-CV

Trial court case number: 976666

Trial court:              County Civil Court at Law No. 3 of Harris County

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Brown.


Date: July 29, 2014